                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

ANTHONY G. AMEY, JR.,                          )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )      No.:   3:18-CV-276-TAV-HBG
                                               )
HAMILTON COUNTY,                               )
MARK SAINTLOUIS,                               )
DUKO, and                                      )
UNKNOWN POLICE AGENTS,                         )
                                               )
              Defendants.                      )


                              MEMORANDUM OPINION

       Pro se Plaintiff, Anthony G. Amey, Jr., brought this action on July 5, 2018, under

42 U.S.C. § 1983, alleging that, in the course of his arrest, he was severely bitten by a

police dog and that the use of the police dog constituted an unconstitutional use of

excessive force. The matter is now before the Court for screening of the complaint pursuant

to the Prison Litigation Reform Act (“PLRA”). For the reasons set forth below, none of

the claims set forth shall proceed to service and this action will be dismissed.

I.     SCREENING THE COMPLAINT

       Under the PLRA, district courts must screen prisoner complaints and shall, at any

time, dismiss sua sponte any claims that are frivolous or malicious, fail to state a claim for

relief, or are against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B)

and 1915(A); Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal standard

articulated by the United States Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009),
and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), “governs dismissals for failure

state a claim under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant statutory

language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th

Cir. 2010). Thus, to survive an initial review under the PLRA, a complaint “must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). Courts liberally

construe pro se pleadings filed in civil rights cases and hold them to a less stringent

standard than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520

(1972).

       In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he

was deprived of a federal right by a person acting under color of state law. Braley v. City

of Pontiac, 906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 . . . creates a right

of action for the vindication of constitutional guarantees found elsewhere”).

II.    BACKGROUND

       On July 6, 2017, Plaintiff drove to the Staybridge Suites in Chattanooga, Tennessee

[Doc. 1 p. 5]. Upon arriving at the Staybridge Suites, Plaintiff exited the vehicle and

walked across the parking lot to talk with four of his friends [Id.]. Shortly after the

conversation began, Plaintiff heard people screaming “ATF GET ON THE GROUND”

[Id.]. At first Plaintiff thought the screams were his friends joking with him [Id.]. After

he realized that officers were approaching him and his friends, Plaintiff claims that he

raised his hands in the air to display cooperation [Id.]. However, Plaintiff asserts that he

                                               2
was “violently thrown to the ground” by an unknown police officer [Id.]. Plaintiff

complains that “[w]hile being held there on the ground without any resistance, the officers

allowed the police dog . . . to begin attacking and ripping the flesh off his left leg” [Id.].

After the attack, Plaintiff was taken to the Erlanger East Emergency Room to be treated for

the injuries obtained from the police dog [Id.].

III.   ANALYSIS

       Plaintiff has named Mark Saintlouis and “unknown police/agents” as defendants in

their individual capacities in this matter. However, these Defendants do not appear in the

body of the complaint and the Court finds no specific allegations against them whatsoever.

       Plaintiff does not allege that Defendants Saintlouis and “unknown police/agents”

were responsible for, or even knew of, the alleged wrongdoings. It is a basic pleading

requirement that a plaintiff must attribute factual allegations to particular defendants.

Twombly, 550 U.S. at 555 (holding that in order to state a claim, the plaintiff must make

sufficient allegations to give a defendant fair notice of the claim). The Sixth Circuit has

found that, “[w]here a person is named as a defendant without an allegation of specific

conduct, the complaint against him is subject to dismissal, even under the liberal

construction afforded to pro se complaints.” See Gilmore v. Corr. Corp. of Am., 92 Fed.

App’x 188, 190 (6th Cir. 2004) (dismissing complaint where plaintiff failed to allege how

any named defendant was involved in the violation of his rights).

       To the extent that Plaintiff has not made specific factual allegations against

Defendant Saintlouis because he seeks to hold him liable based on his role as “lead officer

                                              3
of Chattanooga Police Department,” a theory of supervisory liability is unacceptable in a

§ 1983 case. See Ashcroft v. Iqual, 556 U.S. 662, 676 (2009) (“[O]ur precedents establish

. . . that Government officials may not be held liable for the unconstitutional conduct of

their subordinates under a theory of respondeat superior.”); Monell v. New York City Dept.

of Soc. Servs., 436 U.S. 658, 691 (1978) (finding that liability under § 1983 may not be

imposed simply because a defendant “employs a tortfeasor”). The law is settled that § 1983

liability must be based on more than respondeat superior, or a defendant’s right to control

employees. Taylor v. Mich. Dept. of Corr., 69 F.3d 76, 80-81 (6th Cir. 1995). At a

minimum, “a plaintiff must plead that each Government official defendant, through the

official’s own individual actions, has violated the Constitution” Iqbal, 556 U.S. at 676-77.

Without any detail of specific actions or inactions of Defendant Saintlouis, this Court finds

that Plaintiff has failed to state a claim upon which relief may be granted as against this

Defendant. Thus, Defendants Staintlouis and “unknown police/agents” will be dismissed

as Defendants in their individual capacities.

       Further, any claim against Defendants in their official capacities are, essentially, a

suit against Hamilton County itself. See, Leach v. Shelby Cty. Sheriff, 891 F.2d 1241, 1989

WL 153076 (6th Cir. 1989); see also Petty v. Cnty. of Franklin, 478 F.3d 341, 349 (6th Cir.

2007) (“To the extent that [the plaintiff’s Section 1983] suit is against [the sheriff] in his

official capacity, it is nothing more than a suit against Franklin County itself.”). Plaintiff

has named Hamilton County as a Defendant in this matter. Thus, any claim against Mark

Saintlouis, Duko, and unknown police/agents in their official capacities would be

                                                4
redundant. Accordingly, Defendants Staintlouis, Duko, and “unknown police/agents” will

be dismissed as Defendants in their official capacities.

       Hamilton County is a “person” within the meaning of section 1983 and can be sued

directly if it causes a constitutional violation through “a policy statement, ordinance,

regulation, or decision officially adopted and promulgated by that body’s officers.”

Monell, 436 U.S. at 690. Plaintiff must show that his alleged injury was caused by an

unconstitutional policy or custom of the municipality. See, Stemler v. City of Florence,

126 F.3d 856, 865 (6th Cir. 1997) (citing Pembaur v. City of Cincinnati, 475 U.S. 469,

480‒81 (1986)).

       Here, Plaintiff failed to assert that any of the allegations within his complaint were

a result of an unconstitutional custom or policy of Hamilton County. Nor can the Court

liberally construe any facts provided in Plaintiff’s complaint as relating to a policy or

custom of Hamilton County. Thus, Plaintiff failed to state a claim against Defendant

Hamilton County, which will therefore be dismissed as a defendant in this matter.

IV.    CONCLUSION

       Based on the above, Plaintiff’s complaint fails to state a claim upon which relief

may be granted against any defendant under § 1983, and this action will therefore be

DISMISSED in accordance with 28 U.S.C. § 1915(e)(2)(B)(ii).

       AN APPROPRIATE ORDER WILL ENTER.


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE


                                             5
